DETAILED ACTION
Claims 1-2, 4-5, 7, 9-12, and 14-23 are presented for examination, wherein claims 1-2, 4-5, and 7 are currently amended; plus, claims 9-12 and 14-23 are withdrawn. Claims 3, 6, 8, and 13 are cancelled.
The objections to claims 2-5 and 7-8 are withdrawn as a result of the amendments to claims 2, 4-5, and 7 plus cancellation of claims 3 and 8.
The 35 U.S.C. § 112(b) rejection of claims 1-2, 4-5, and 7-8 is withdrawn as a result of the amendments to claim 1, from which claims 2, 4-5, and 7 depend, and cancellation of claim 8.
The 35 U.S.C. § 103 rejection of claims 1-2, 4-5, and 7 over Yang (CN 103531760) is withdrawn as a result of the amendments to claim 1, from which the other claims depend.
The 35 U.S.C. § 103 rejection of claims 1-2, 4-5, and 7-8 over Ahn is withdrawn as result of an amendments to claim 1, from which claims 2, 4-5, and 7 depend; cancellation of claim 8; plus the applicants’ Remarks, at e.g. p.10.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (Yang et al, Yolk-shell silicon-mesoporous carbon anode with compact solid electrolyte interphase film for superior lithium-ion batteries, Vol.18 (Nano Energy) 133-142 (Nov. 2015)), as provided in an IDS.
Regarding newly amended independent claim 1, Yang teaches void-containing mesoporous carbon-encapsulated commercial silicon nanoparticles (hereinafter “NPs”) in yolk-shell structures (e.g. abstract), reading on “particle with a yolk-shell structure,” said structure comprising:
(1)	a mesoporous carbon shell (e.g. abstract and e.g. p.134), reading on “a shell comprising carbon;” and,
(2)	a core comprising said silicon NPs within said mesoporous carbon shell (e.g. abstract and e.g. pp. 134-135), reading on “a core comprising silicon provided inside the shell,”
wherein a void space is provided between at least part of said silicon NP core and said mesoporous carbon shell (e.g. abstract and e.g. pp. 134-140), reading on “at least a part of the shell is spaced apart from the core” and
wherein said mesoporous carbon shell presents highly porous features, wherein the “Brunauer-Emmett-Teller (BET) surface area and total pore volume are calculated to be as high as 362, 582 m2 g−1 and 0.34, 0.51 cm3 g−1, respectively” (e.g. pp.135-136), indicating said total pore volume of less than the expressly taught 0.34 cm3 g−1 is within the teachings of the art, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), wherein said total pore volume is understood to refer to the pores within said mesoporous carbon shell (see e.g. entire disclosure), reading on the newly amended limitation “the shell of the particle with the yolk-shell structure has a micropore volume of 0.15 cm3/g or less.”

Regarding the newly added limitation “the shell has a mesopore size of 2 nm or less,” said mesoporous carbon shell may have a uniform pore size of about 2 nm (e.g. p.136), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on said newly added limitation.
Regarding newly amended claims 2 and 4, Yang teaches said yolk-shell structures of claim 1, wherein said structures may have said total pore volume of less than 0.34 cm3 g−1 (e.g. supra), severably establishing a prima facie case of obviousness of the claimed ranges, see also e.g. MPEP § 2144.05(I), reading on newly amended “the micropore volume is 0.05 cm3/g or less” (claim 2) and newly amended “the micropore volume is 0.001 cm3/g or less” (claim 4).
Regarding newly amended claims 5 and 7, Yang teaches said yolk-shell structures of claim 1, wherein said structures may have said BET surface area of less than 362 m2 g−1 (e.g. supra), severably establishing a prima facie case of obviousness of the claimed ranges, see also e.g. MPEP § 2144.05(I), reading on “which has a specific surface area of 600 m2/g or less” (claim 5) and “which has a specific surface area of 50 m2/g to 120 m2/g” (claim 7).
Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. § 103 rejection of claims 1-2, 4-5, and 7 over Yang et al (Yang et al, Yolk-shell silicon-mesoporous carbon anode with compact solid electrolyte interphase film for superior lithium-ion batteries, Vol.18 (Nano Energy) 133-142 (Nov. 2015)), the applicants allege the following.
The Examiner asserts that Yang discloses void-containing mesoporous carbon- encapsulated commercial silicon nanoparticles in yolk-shell structures having a void space is provided between at least part of said silicon NP core and said mesoporous carbon shell. The Examiner asserts that Yang discloses that mesoporous carbon shell may have a uniform pore size of about 2 nm.

The Examiner asserts that the BET surface area and total pore volume are calculated to be as high as 362 m2/g, 582 m2/g and 0.34 cm3/g, 0.51 cm3/g, respectively, “indicating that the total pore volume of less than the expressly taught 0.34 cm3/g is within the claimed micropore volume of 0.15 cm3/g or less.” The particular passage of Yang is shown below: 


    PNG
    media_image1.png
    403
    1000
    media_image1.png
    Greyscale


Applicant respectfully disagrees with the Examiner's conclusion that the pore volume of Yang overlaps with the claimed range of 0.15 cm3/g or less at least because both of the pore volume values listed in Yang are larger than the claimed range. There is no teaching or suggestion that the pore volume should be lower than the disclosed pore volumes in Yang.

(Remarks, at 9:1-3, underlining added.)
In response, the examiner respectfully notes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP § 2123(I).
Here, as provided in the prior and instant Office actions, the art expressly teaches the “Brunauer-Emmett-Teller (BET) surface area and total pore volume are calculated to be as high as 362, 582 m2 g−1 and 0.34, 0.51 cm3 g−1, respectively” (p.136 col.2, emphasis added), establishing a prima facie case of obviousness of the claimed range.
Upon reviewing all of the evidence of record, the examiner respectfully maintains the prima facie case of obviousness of said claims in view of Yang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723